Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/151,066 filed on August 12, 2022.

Reasons for Indicating Allowable Subject Matter
3.	Claims 12-13, 18, 21-34 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claim 12: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor device package, comprising:
....
the adhesive layer has a second surface and a third surface both opposite to the first surface of the adhesive layer, and the second surface and the third surface of the adhesive layer have different elevations with respect to the first substrate; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 13: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor device package, comprising:
....
further comprising:
a first electronic component disposed on a second surface of the first substrate opposite to the first surface of the substrate;
a package body disposed on a portion of the second surface of the substrate and covering the first electronic component; -4-4864-1133-4680.3Atty. Dkt. No. 102351-1734-01727/US10815
a shielding layer disposed on an external surface of the package body and a portion of a lateral surface of the substrate; and
a second electronic component disposed on the second surface of the substrate and exposed from the package body; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 18: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor device package, comprising:
....
a length of the first portion of the trace is less than a length of the second portion of the trace; in combination with the rest of claim limitations as claimed and defined by the applicant.

5.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor device package in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 12, 13 and 18 are allowable. Since the independent claims 12, 13 and 18 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 23-32 of the independent claim 12, and the dependent claims 14-15, 33-34 of the independent claim 18, are also allowable, respectively.
However, none of the prior art of references presented before as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 12, 13 and 18 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 12, 13 and 18 are deemed patentable over the prior art.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819